DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 3, 2021 is acknowledged. Claims 1, 2, 4, 7, 12-15 and 17-26 remain pending wherein claims 12-15 remain withdrawn pursuant to the election made by Applicant in the response filed on July 22, 2020, albeit the withdrawn claims are subject to rejoinder upon the allowance of claim 1. Applicant amended claims 1, 7, 18, 20, 21, 23, 24 and 26. 
The claim objections set forth in the previous Office action have been withdrawn in light of the amendment. Regarding the 35 U.S.C. 112(a) rejection, the rejection is maintained despite Applicant’s remarks. The rejection has been updated to address the remarks. Regarding the 35 U.S.C. 112(b) rejections, some of them have been withdrawn in light of the amendment and Applicant’s remarks. The outstanding rejections have been updated to address Applicant’s remarks.  
Response to Arguments
Despite the amendment made to independent claim 1, the amendment fails to patentably distinguish the claimed invention from the disclosure of Govyadinov et al. That said, Applicant’s arguments directed to the patentability of the claims with respect to Govyadinov et al. remain unpersuasive. 
1) Applicant argues that claim 1 is patentable over the disclosure of Govyadinov et al. because Govyadinov et al. do not teach “second end being a blind ending that is a capped end without any structure comprising an outlet”. The basis of the argument is that Figure 10 of Govyadinov et al. illustrates an arrow through the second end of the auxiliary channel 124-4, suggesting that the second end is open. The argument is not persuasive because [0098] of Govyadinov et al. explicitly discloses that the auxiliary channel 124-4 is “a terminating secondary channel” that is “not fluidly coupled to the main channel 121”. Based on the explicitly disclosure, the examiner maintains that the second end of the auxiliary channel 124-4 is “a blind ending that is a capped end without any structure comprising an outlet” as recited in claim 1, regardless of the suggestion of Figure 10.  
explicitly provided by Govyadinov et al., the rejection is deemed self-evident.
Regarding the rejection of claim 22, the rejection follows naturally from the rejection of claim 1 (i.e. the motivation is in [0033] of Govyadinov et al.). According to [0033] of Govyadinov et al., transverse flow can encompass flow at any non-parallel angle with respect to the flow in the main liquid channel, including acute angles, perpendicular angle, obtuse angles, and even 180 degrees (i.e. flow in opposing direction). Based on the disclosure, the examiner maintains that it would have been obvious to one of ordinary skill in the art to position the auxiliary liquid channel 124-4 at an angle of 45 degrees with respect to the main liquid channel 121. Once again, given that the motivation for modifying the embodiment illustrated in Figure 10 to arrive at the claimed invention is explicitly provided by Govyadinov et al., the rejection is deemed self-evident. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The specification is silent regarding the relative dimensions (e.g. lengths) of the cavities and the auxiliary liquid channel so as to provide support for the subject matter of new claim 23. Because the figures are not considered drawn to scale, the drawings (absent illustration of dimensional relations) cannot be the basis for the subject matter of claim 23.  
relative sizes of the individual elements of the figure (e.g. length width, height). Because claim 23 explicitly recites very specific relative dimensions (i.e. lengths) of the first cavity, the second cavity, and the auxiliary liquid channel, in order for Figure 3 to provide support for the subject matter of claim 23, the examiner maintains that Figure 3 must be drawn to scale. While the figures of the specification can provide support regarding the relative locations of the elements of the claimed invention (e.g. the main liquid channel is situated between the two cavities), the figures cannot provide support regarding the relative dimensions of the individual elements of the claimed invention unless the figures are drawn to scale.  
Consequently, the rejection of claim 23 under 35 U.S.C. 112(a) is maintained. 
Claim Rejections - 35 USC § 112
Claims 4 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the only fluid actuator moving fluid through the main liquid channel".  There is insufficient antecedent basis for this limitation in the claim. To provide proper antecedent basis for the limitation, the claim must specify that the fluid actuator moves fluid through the main liquid channel. Claim 1 merely specifies that the fluid actuator induces liquid flow in the main liquid channel, which is broader in scope than actually moving fluid through the main liquid channel.   
Claim 18 is indefinite because of the limitation “an end opposite the main liquid channel” in the last clause of the claim. Based on nomenclature established in claim 1, the limitation appears to refer to the second end. If so, the limitation should be changed to “the second end”. If consistent nomenclature is not used throughout the claims, the claims become indefinite due to the fact that a distinction is presumed to exist among different nomenclature. 
Claim Rejections - 35 USC § 103
1, 2, 4, 7, 17, 19, 20 and 22-26 are under 35 U.S.C. 103 as being unpatentable over Govyadinov et al. (US 2014/0377145 A1).
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 1, Govyadinov et al. disclose a microfluidic device (see title) comprising (see Fig. 10):
a body having a microfluidic network, the network including:
a main liquid channel 121 to transport a liquid from a first cavity 1005-2 of the microfluidic network to a second cavity 1005-5 of the microfluidic network, wherein the main liquid channel 121 does not contain a fluid actuator (see Fig. 10);
an auxiliary liquid channel 124-4 in fluid communication with the main liquid channel 121, the auxiliary liquid channel 124-4 having a first end connected to the main liquid channel 121 and a second end spaced apart from the main liquid channel 121, the second end being a blind ending without any structure comprising an outlet (see Fig. 10 and [0098]); and 
a fluid actuator 125-4 positioned in the auxiliary liquid channel 124-4 to induce liquid flow in the main liquid channel 121 (see Fig. 10). 
The device illustrated in Figure 10 of Govyadinov et al. differs from the claimed invention in that the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. is perpendicular relative to the longitudinal axis of the main flow passageway defined by the main liquid channel 121 (see Fig. 10). However, Govyadinov et al. disclose that the transverse flow 
With respect to claim 2, the fluid actuator 125-4 is positioned closer to the second end of the auxiliary liquid channel 124-4 than to the first end of the auxiliary liquid channel 124-4 (see Fig. 10).  
With respect to claim 4, the auxiliary liquid channel 124-4 is positioned asymmetrically relative to the overall length of the main liquid channel 121 (see Fig. 10). Moreover, the auxiliary liquid channel is induce a unidirectional fluid flow in the main liquid channel, the unidirectional fluid flow corresponding to the direction of the angle of the auxiliary liquid channel. Lastly, given that each actuator can be independently controlled, (see [0042]-[0043] disclosing that sequence and timing of actuator actuation can be controlled, meaning that each actuator can be independently controlled), the fluid actuator 125-4 of the auxiliary liquid channel 124-4 can be programmed to be the only fluid actuator that moves fluid through the main liquid channel 121.     
With respect to claim 7, while Govyadinov et al. do not explicitly disclose that the main liquid channel comprises an analyzer, given that the device has biological and chemical applications, including chemical synthesis, diagnostics and DNA replication (see [0001]), it would have been obvious to one of ordinary skill in the art to provide the main liquid channel with a device configured to analyze biological fluid. 
With respect to claim 17, the device comprises a plurality of auxiliary liquid channels in fluid communication with the main liquid channel 121 (see Fig. 10). 
Based on the language of claim 1, the limitations directed to the features of the auxiliary liquid channel apply only to a single auxiliary channel. That said, the additional auxiliary channels recited in claim 17 need not have, for example, blind endings. If Applicant intends the limitations to apply to each 
With respect to claims 19 and 20, a plurality of auxiliary liquid channels (e.g. 124-1, 124-3, 124-4 and 124-5) are located on both sides of the main liquid channel 121, including auxiliary liquid channels (124-1 and 124-4) at opposite ends of the main liquid channel 121, the auxiliary liquid channels (124-1 and 124-4) being symmetrical with respect to an axial center (horizontal axis) of the main liquid channel (see Fig. 10).  
With respect to claim 22, as discussed above, Govyadinov et al. disclose that the transverse flow created by the fluid actuator 125-4 can be any angle that is non-parallel to the fluid flow inside the main liquid channel 121 so as to produce the desired mixing amalgamation inside the main liquid channel 121 (see [0033]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to angle the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. such that the U-shaped auxiliary liquid channel 124-4 is substantially 45 degrees relative to the longitudinal axis of the main flow passageway defined by the main liquid channel 121.
With respect to claim 23, the first and second cavities extend above and below the main liquid channel (see Fig. 10), and the auxiliary liquid channel 124-4 extends away from the main liquid channel to a same extent as the first and second cavities extend below the main liquid channel. 
With respect to claim 24, as an alternative interpretation of Govyadinov et al., the first and second cavities correspond to elements 122 and 126, respectively (see Fig. 2A). While Govyadinov et al. do not disclose the capacity of the cavities, given that the first cavity 122 is the source of the fluid passing through the main liquid channel 121, it would have been obvious to one of ordinary skill in the art to provide the first cavity 122 with a volume that exceeds the volume of the main liquid channel 121. Otherwise, dead air volumes would exist within the main liquid channel 121. Likewise, it would have been obvious to one of ordinary skill in the art to provide the second cavity 126 with a volume that matches the volume of the first cavity 122 so that the second cavity 126 has the capacity to receive all of the fluid.   
With respect to claim 25, given that the fluid actuator moves within the auxiliary liquid channel (see Fig. 10) and given that the auxiliary fluid channel is microfluidic (see abstract), it appears that the 
With respect to claim 26, if the auxiliary liquid channel 124-4 is angled such that the liquid flow induced by the actuator is directed away from the first cavity, then the second end of the auxiliary liquid channel would be closer to a vertical centerline of the main liquid channel relative to the first end of the auxiliary liquid channel. 
Allowable Subject Matter
Claim 21 is allowed. In addition, claim 18 would be allowed if it is amended to overcome the 35 U.S.C. 112(b) rejection above. 
The following is a statement of reasons for the indication of allowable subject matter:  
Govyadinov et al. disclose a microfluidic device, as discussed above. However, Govyadinov et al. do not disclose or render obvious:
1) a plurality of auxiliary liquid channels each having a blind ending, said channels positioned on opposite sides of the main liquid channel, as recited in claim 18; or
2) an auxiliary liquid channel extending from a corner of the main liquid channel where the main liquid channel changes direction, as recited in claim 21. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796